RODGERS, Justice:
This is a workmen’s compensation case in which benefits were denied by the attorney referee and also denied by the full Workmen’s Compensation Commission on the ground that “claimant, Bennett E. Wilson, did not suffer an injury within the course and scope of his employment with the defendant, McLain and Barnes Hardware Company.” The Circuit Court of Jefferson Davis County, Mississippi, reversed the order of the Workmen’s Compensation Commission and allowed compensation to the claimant.
The issue here is clearly a question of fact as to whether or not the claimant borrowed a mud pump from his employer to be used by him to clean out a well for a church and was injured in an automobile accident while going to perform a personal favor to the church, or whether or not he was being sent by his employer to perform a duty for his employer.
It is possible that the members of this Court might have decided this case differently, but the Workmen’s Compensation Commission is the judge of the facts, and, unless the facts are so adverse to the finding of the Commission, and reach such proportion as to require this Court to intervene, we will affirm the order of the Workmen’s Compensation Commission if there is substantial evidence on which to base the finding of the Commission.
We think that there was substantial evidence to sustain the holding of the Commission that the claimant was on a personal mission at the time of his injury.
The judgment of the circuit court will be reversed and the order of the Workmen’s Compensation Commission reinstated denying the claim of the appellee.
Reversed and rendered.
GILLESPIE, P. J., and BRADY, PATTERSON and SMITH, JJ., concur.